WaltoN, J.
I concur in the opinion of the Chief Jus-, tice, but desire to add that the argument of the plaintiff’s *393attorney, tn which he calls his client’s crime a "miss step,” and his detection and sentence to the State prison "unfortu - nate,” and any allusion to these facts "base and cowardly,” and says that "it was the very fact of the plaintiff’s having been in prison that his feelings would be wounded by such base and cowardly allusions,” and "that men with the least regard for honor would feel an extreme delicacy in making any allusion to a subject of that kind,” is exceeding-iugiy unfortunate in not meeting or even alluding to the real difficulty under which his case labors. The question is not whether State prison convicts may rightfully claim to be treated with peculiar and " extreme delicacy,” but whether the plaintiff’s attorney succeeded in making a good writ. The Court .is of opinion that he did not, and it is upon this point alone that the case is decided.